Citation Nr: 1541581	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-31 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for spinal stenosis with lumbosacral strain prior to April 13, 2015, and in excess of 40 percent thereafter.

2.  Entitlement to a disability rating in excess of 20 percent for neuropathy of the left lower extremity.

3.  Entitlement to a disability rating in excess of 20 percent for neuropathy of the right lower extremity.


REPRESENTATION  

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to November 1954.  This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

In October 2014, the Board remanded the issues for additional development. 

In an April 2015 rating decision, the RO increased the Veteran's disability rating for spinal stenosis with lumbosacral strain from 20 percent to 40 percent disabling, effective April 13, 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  Prior to July 10, 2014, the Veteran's spinal stenosis with lumbosacral strain was manifested by limitation of motion; it did not result in limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

2.  From July 10, 2014, the Veteran's spinal stenosis with lumbosacral strain has been manifested by limitation of forward flexion to 30 degrees or less; it has not resulted in unfavorable ankylosis of the entire thoracolumbar spine.  

3.  The disability has not resulted in any incapacitating episodes during the period of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for spinal stenosis with lumbosacral strain, prior to July 10, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes 5237-5238, 5243 (2014).

2.  The criteria for an evaluation of 40 percent, but not higher, for spinal stenosis with lumbosacral strain, have been met from July 10, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes 5237-5238, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice & Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence sent in July 2010, prior to the initial adjudication of the claim.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent VA and private treatment records has been completed.  In addition, the Veteran has been afforded appropriate VA examinations.  Further, the Board finds that there has been substantial compliance with the October 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

In sum, the Board also is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim.

Factual  Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability, except as noted below.  

Historically, the Veteran was treated for low back pain during service.  In a July 1955 rating decision, the RO granted service connection for a lumbosacral strain; a noncompensable rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective November 22, 1954, the day following the Veteran's separation from active service.  In a July 2005 rating decision, the RO increased the Veteran's disability rating for lumbosacral strain from noncompensable to 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective February 15, 2005.  In a May 2009 rating decision, the RO increased the Veteran's disability rating for lumbosacral strain from 10 percent to 20 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective March 2, 2009.  The Veteran submitted the instant claim for an increased rating in July 2010.  In an April 2015 rating decision, the RO increased the Veteran's disability rating for spinal stenosis with lumbosacral strain from 20 percent to 40 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5238, effective April 13, 2015.  

A July 2010 VA examination report notes that the Veteran reported that he experienced constant daily back pain.  He noted that he could not walk more than 50 yards without rest.  The Veteran stated that he took prescribed anti-inflammatory medication to treat his back disability.  He indicated that he experienced severe weekly flare-ups, which were alleviated by heat, to include jet massage from a pool.  The Veteran reported that he experienced fatigue, decreased motion, stiffness, and spasm.  He denied a history of hospitalization or surgery.  The Veteran denied incapacitating episodes. 

Examination revealed stooped posture and an abnormal gait, noted as a slow gait.  There was no evidence of spasm, atrophy, guarding, tenderness, or weakness.  There was no evidence of kyphosis, lumbar lordosis, reverse lordosis, scoliosis, or thoracolumbar ankylosis.  There was evidence of lumbar flattening.  

Ranges of motion testing of the thoracolumbar spine revealed forward flexion to 80 degrees; extension to 10 degrees; left lateral flexion to 30 degrees; right lateral flexion to 30 degrees; left lateral rotation to 10 degrees; and right lateral rotation to 10 degrees.   There was no evidence of additional limitation of range of motion or pain upon repetitive motion testing.  Upon review of the "medical records," the examiner diagnosed lumbosacral strain with spinal stenosis.  The examiner further noted that the Veteran retired in 1994 as a result of age eligibility and medical; however, he explained that when the Veteran worked, such diagnosis affected him as he had decreased mobility, problems lifting and carrying, and pain.  The effect of the disability on the Veteran's usual daily activities, to include shopping and walking, was that the activities took longer to complete.

Private treatment records dated in July 2010 note diagnoses of spinal stenosis.  During the course of treatment the Veteran reported that he experienced low back pain. 

A May 2011 VA magnetic resonance imaging (MRI) of the thoracolumbar spine demonstrated severe spinal canal stenosis at the L4-5 level; mild spinal canal stenosis at the L3-4 level; and disc bulging with a tiny central disc protrusion at the L5-S1 level.   

VA outpatient treatment records dated in 2012 demonstrate that the Veteran consistently reported that he experienced low back pain.  Records dated in May 2012 show that he underwent physical therapy for his low back disability.  

A September 2013 VA examination report notes that the Veteran reported that he experienced difficulty walking more than 30 yards and used a cane if he exceeded that distance.  He also stated that he occasionally used a brace.  He stated that he did not experience flare-ups that impacted the function of his thoracolumbar spine.    

Examination revealed ranges of motion testing of the thoracolumbar spine, to include forward flexion to 80 degrees with no objective evidence of painful motion; extension to 15 degrees with objective evidence of painful motion at 10 degrees; left lateral flexion to 25 degrees with no objective evidence of painful motion; right lateral flexion to 25 degrees with no objective evidence of painful motion; left lateral rotation to 20 degrees with no objective evidence of painful motion; and right lateral rotation to 20 degrees with no objective evidence of painful motion.  Upon repetitive range of motion testing, there was no additional limitation of range of motion.  There was no evidence of tenderness, guarding, or spasm.  There was no evidence of muscle atrophy.  There was evidence of functional impairment of the thoracolumbar spine, to include less movement than normal, incoordination, and pain on movement.  

Following the review of the evidence of record, the examiner diagnosed severe spinal canal stenosis at the L4-5 level and mild spinal canal stenosis at the L3-4 level.  The examiner noted that the Veteran did not have other neurological abnormalities (aside from the lower extremities which are separately rated) related to the thoracolumbar spine, to include bowel or bladder problems.  The examiner noted that the Veteran had intervertebral disc syndrome of the thoracolumbar spine.  

September 2013 private records demonstrate the Veteran underwent physical therapy for his low back disability.  At the time of treatment, he complained of pain and an unstable gait. 

November 2013 VA outpatient treatment records note that the Veteran must stop walking every 30 yards due to back pain.  The records also note that the Veteran is unable to do perform home maintenance, to include yard work.  

In a statement received by VA on July 10, 2014, the Veteran requested that he be afforded another VA examination of his service-connected back disability and lower extremity disabilities because he was experiencing much pain and discomfort.

July 2014 private records show the Veteran underwent physical therapy for his low back disability.  At the time of treatment, the Veteran noted that his pain and discomfort levels had increased in the past few months.  

In October 2014, the Board remanded the Veteran's back claim for further development, to include a VA examination, in light of the Veteran's July 2014 statement requesting a new examination because of the pain and discomfort that he was experiencing.

February 2015 VA outpatient treatment records demonstrate that the Veteran underwent physical therapy for his low back disability.  

An April 2015 VA examination report notes that the Veteran reported that he used to walk with a cane, but currently walked with a walker when outside the house.  He stated that he experienced difficulty walking more than 20-30 yards.  The Veteran reported that he did not experience back pain when he rested, but experienced such symptom when he stood or walked.  The Veteran reported that he did not experience any flare-ups, to include acute flare-ups that required him to rest or take medication.

Examination revealed muscle spasm resulting in an abnormal gait or abnormal spinal contour.  The examiner noted that the Veteran needed help undressing in the examination room and he used a walker.  There was no evidence of tenderness or guarding.  There was no evidence of muscle atrophy.  

Ranges of motion testing of the thoracolumbar spine revealed forward flexion to 40 degrees; extension to 10 degrees; left lateral flexion to 20 degrees; right lateral flexion to 20 degrees; left lateral rotation to 20 degrees; and right lateral rotation to 20 degrees.  Upon repetitive testing, there was additional loss of range of motion, to include limitation of forward flexion to 30 degrees and extension to 5 degrees.  X-rays of the thoracolumbar spine revealed arthritis.  

The examiner noted that the Veteran had intervertebral disc syndrome of the thoracolumbar spine.  The examiner indicated that the Veteran did not have any signs or symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Regarding whether pain, weakness, fatigability or incoordination limited functional ability with repeated use over a period of time, the examiner concluded that he was unable to say without resorting to speculation.  In providing such opinion, the examiner indicated that the Veteran was seen after three repetitions, and not after more frequent repetitive use over time.  The examiner concluded that to make such a guess without sufficient objective evidence-based medical facts or direct observations was contrary to evidence based practice and outside the scope of his professional competence and expertise.   

The examiner diagnosed spinal stenosis.  The examiner noted that the Veteran's thoracolumbar spine impacted the Veteran's ability to work.  The examiner explained that the Veteran was employed for 34 years as a salesman and retired in 1994 for reasons other than health.  The examiner stated that if the Veteran was a candidate for competitive employment, which he "likely" was not, as he was 84 years old and retired, his low back would "likely" result in moderate to severe related difficulties.  The examiner concluded that the Veteran would "likely" be able to only perform a passive sedentary occupation.   
 
Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In an increased rating claim such as the present claim, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Lumbosacral strain and spinal stenosis are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237-5238.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted prior to April 13, 2015.  To warrant a rating in excess of 20 percent, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine must be present; or there must have been incapacitating episodes having a total duration of at least four weeks during a relevant 12 month period.  Again, such impairment is not documented by the evidence of record.  VA examinations dated in July 2010 and September 2013 demonstrate forward flexion to 80 degrees.  In addition, such examinations did not show evidence of any ankylosis.  The July 2010 examination did not demonstrate intervertebral disc syndrome, and although the September 2013 examination notes a diagnosis of intervertebral disc syndrome, the Veteran denied any incapacitating episodes. 

The Board notes that the increased rating of 40 percent was granted based on the findings on a VA examination on April 13, 2015, that was performed in response to the Board's remand directive.  The Board has determined that the 40 percent rating is warranted from July 10, 2014, the date of receipt of the Veteran's statement essentially alleging that the disability had increased in severity.  In this regard the Board notes that there is no evidence for the period from July 10, 2014, to April 12, 2015, indicating that the disability warranted less than a 40 percent rating.  Since the first VA examination performed after the Veteran's allegation of an increase in severity confirmed that a 40 percent rating is warranted, the proper effective date of the increase is July 10, 2014.

The Board finds that a rating in excess of 40 percent is not warranted on or after July 10, 2014.  To warrant a rating in excess of 20 percent, there must be unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  As above, such impairment is not documented by the evidence of record.  The VA examination in April 2015 does not disclose ankylosis.  Moreover, although such examination indicates a diagnosis of intervertebral disc syndrome, there is no evidence of any incapacitating episodes.  

For the rating period on appeal, the Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the July 2010 VA examiner noted that there was no objective evidence of pain or additional limitations following repetitive motion.  The September 2013 VA examiner indicated that the Veteran did not demonstrate any additional limitation of motion of the thoracolumbar spine following repetitive testing.  Although the April 2015 VA examiner noted that there was additional limitation of range of motion upon repetitive testing, namely, forward flexion to 30 degrees, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, as the Veteran's 40 percent rating for such rating period accounts for the additional loss of range of motion.  Moreover, ankylosis has not been shown.  Finally, as noted above, the Veteran has denied any incapacitating episodes whatsoever.  Thus, although the September 2013 and April 2015 VA examinations note diagnoses of intervertebral disc syndrome, there is no evidence of any incapacitating episodes; thus, a discussion of an increase in disability rating under Diagnostic Code 5243 is not necessary.  

The Board has considered whether there is any other schedular basis for granting higher ratings but has found none.  Finally, the Board has considered the doctrine of reasonable doubt and resolved such doubt in the Veteran's favor where applicable.

Extra-schedular Consideration 

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In the case at hand, the record reflects that the manifestations of this disability are not in excess of those contemplated by the schedular criteria.  The record reflects that the Veteran worked for 34 years as a salesman and retired in 1994.  While the July 2010 and April 2015 VA examiners indicated that the Veteran's back disability impacted his ability to work, the April 2015 VA examiner explained that the Veteran was employed for 34 years as a salesman, and retired in 1994 for reasons other than health.  The examiner also stated that if the Veteran was a candidate for competitive employment, which he "likely" was not, as he was 84 years old and retired, his low back would "likely" result in moderate to severe related difficulties.  The examiner concluded that the Veteran would "likely" be able to only perform a passive sedentary occupation.  In this regard, ratings are based upon the average industrial impairment, not individual industrial impairment.  In sum, there is no indication that the average industrial impairment from this disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's spinal stenosis with lumbosacral strain warrants a 20 percent rating prior to July 10, 2014, and a 40 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits. 


REMAND

Additional development is required before the remaining issues on appeal are decided by the Board; specifically, an examination is necessary, for the reasons discussed below.  Further, the Veteran's ongoing VA outpatient treatment records must be obtained and associated with the record.

Regarding his neuropathy of the lower extremities, during the course of VA outpatient treatment in September 2014, the Veteran reported that his feet were almost entirely numb.  The VA examiner noted that there was left peroneal nerve entrapment.  

Further, at a VA examination in April 2015, the Veteran complained of radiating pain down his legs.  He also stated that by the evening, his feet ached, and he experienced numbness of both feet.  On sensory examination, the examiner noted decreased sensation of the right leg, and absent sensation of the right foot and toes.  The examiner also noted decreased sensation of the left foot and toes.  The examiner indicated that there was mild left sciatic nerve involvement; however, while he noted mild nerve involvement of the right side, he failed to indicate which nerve or nerves were affected.  Moreover, the aforementioned VA outpatient treatment record suggests that the Veteran also has peroneal nerve involvement on the left side, but the examiner did not address such finding.  

In light of these circumstances, the Board has determined that the Veteran should be afforded a current VA examination to determine the degree of severity of his neuropathy of the lower extremity.  In addition, development to obtain any outstanding records pertinent to the claim should be completed prior to the examination, to include the obtainment of VA outpatient treatment records from the VA Medical Center in Rome, New York from May 2015 to the present.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington DC, for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA outpatient treatment records from the VA Medical Center in Rome, New York dated from May 2015 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran so notified.

2.  The RO or the AMC also should arrange for the Veteran to be scheduled for an examination by an examiner with sufficient expertise to determine the current severity of his neuropathy of the lower extremities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should identify all impairment and symptoms due to the neuropathy (radiculopathy) associated with the service-connected low back disability.  In addition, the examiner should identify the specific nerve involvement for the left and the right lower extremities.  To the extent possible, the examiner should distinguish the manifestations of the service-connected disabilities from those of any non service-connected neurological disorders.

The examiner must provide a complete rationale for all opinions offered.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims for increased ratings.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


